DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-19 are under examination.

Preliminary Amendment
	It is noted that the applicant filed an amendment to the specification on 07/28/2020 after the application filing date of 07/24/2020. The specification amendment submitted on 07/28/2020 does not include any new matter, only the filing date of the provisional application is corrected in paragraph [0001].

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0003], line 2 “feedstocks for preparing them” should read “methods for preparing them”.  
Appropriate correction is required.





The use of the term PLENISH, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10, line 4-5 reads “and and unsaturated” should read “and unsaturated”
Claim 10 line 6 should not have a period at the end of the line.

Claims 10-12 require particulars from claims 1 and 2, however, they do not depend on those claims, therefore the original content required should be specifically noted in the claims to prevent any confusion as prosecution continues, pending any amendments to said claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1-3 and 10-14 recite the broad recitation unsaturated fatty acids, and the claim also recites oleic acid which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. In the instant case, it is unclear if the addition of unsaturated fatty acids to the feedstock are required or if the oleic acid is enough to satisfy this limitation.  For the purposes of examination, the examiner will interpret these claims as requiring other unsaturated fatty acids in addition to oleic acid.  

Claims 2, 3 and 12 are rejected as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is: the addition of a calcium source in order to convert the feedstock of claim 1 into the calcium soap of claim 2.   

Claim 12 is rejected as being indefinite because claim 12 requires that the high oleic acid feedstock of claims 10 and 2 be used to perform the method of claim 10, but claim 12 does not depend from claim 2.  It is unclear which feedstock is to be used in claim 12. The claim should be rewritten to include all the original limitations of claim 2.   
Claims 1-19 recite the subjective term “about”, which is defined in the instant specification as plus or minus 10% of the indicated value [00026].  There are multiple interpretations of this definition.  For example, it could be interpreted as:
“about 70%” is equal to 70% +/- 10%                          or
“about 70% “ is equal to 70% +/- 7%. 
 This results in “about” being a subjective term, despite its definition in the specification, which renders the claims indefinite. 
With regard to the prior art, the term about “about” is interpreted as presented in example A above. The applicant may overcome these rejections by amending the claim to remove the subjective term, or by providing evidence that the meaning of the term can be ascertained by one of ordinary skill in the art when reading the disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Both claims 1 and 10 include the limitation “a high oleic acid feedstock” comprising identical ingredients, see below.

    PNG
    media_image1.png
    148
    540
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    202
    552
    media_image2.png
    Greyscale

Regarding claim 11, when one combines the “high oleic acid feedstock” of claim 1 with at least one fat prill (claim 10) the result is identical to the method set forth in claim 10, since the “high oleic acid feedstock” of claims 1 and 10 are identical.  Therefore, claim 11 does not further limit claim 10 and claim 11 is rejected here. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Strohmaier (US Patent 6,559,324; 2003).


Regarding claims 1, Strohmaier teaches high oleic acid feedstock, wherein the feedstock comprises greater than about 90% by weight of oleic acid (see reference claim 4), for a ruminant feed (col 7, line 3-6), with unsaturated fatty acids, wherein less than about 20% of the fatty acids are present as a glyceride (Abstract (a)). 
On oleic acid: Strohmaier teaches a feedstock with 50-95% by weight unsaturated fatty acids, including: oleic acid (see ref. clms. 3 and 1), which encompasses the claim of about 50 wt% to about 70 wt% oleic acid.  
On no more than about 25 wt% polyunsaturated fatty acids: Strohmaier discloses the unsaturated feedstock comprises greater than about 90% by weight of oleic acid (a monounsaturated fatty acid) (see ref. clms. 3-4).  
Since Strohmaier’s feedstock contains 50-95% unsaturated fatty acids (claim 1) and 90% of those unsaturated fatty acids are the monounsaturated fatty acid, oleic acid, as discussed above, this would result in about 45-81% of the feedstock being the monounsaturated oleic acid.  Therefore, by simple subtraction, the maximum amount of polyunsaturated fatty acids in the feedstock would be about 55-19%, which encompasses no more than about 25 wt% polyunsaturated fatty acids.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, see MPEP 2144.05(I).
In summary, applicant claims a formula for making a nutritional composition that use or eliminate common ingredients, and does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, bakers, food scientists) is to use or eliminate common ingredients to formulate food that is palatable/nutritional. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good/nutritional, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.



Regarding claim 2, Strohmaier discloses a high oleic acid feedstock of claim 1 as discussed above, wherein the feedstock is a calcium salt of a fatty acid (i.e. a calcium soap, see the Abstract).

Regarding claim 4, Strohmaier discloses a method for preparing a high oleic acid feedstock for ruminant feed, as discussed above, comprising: hydrolyzing an oil source (pretreatment process may be needed….by hydrolysis or saponification; col 4, lines 51-56). 
On greater than 65 wt% oleic acid: Strohmaier teaches the fatty acid mixture includes: 50-95 wt% oleic acid based on total fatty acids therein (see ref. clm. 3). Strohmaier also discloses the limitations: to obtain a fatty acid substrate having a glyceride content of less than about 20 wt% (abstract); and adding palmitic and/or stearic acid to said fatty acid substrate (col 3, lines 19-21) to obtain a fatty acid mixture comprising oleic acid as 50-70 wt% of total fatty acids (Strohmaier claim 3, see above discussion of overlapping ranges for instant claim 1). 

Regarding claim 5, Strohmaier teaches the fatty acid substrate contains an amount of polyunsaturated fatty acids that encompasses the claim of less than about 25 wt% (see the discussion of claim 1 above).




Regarding claim 8, Strohmaier teaches reacting said fatty acid mixture with a calcium source to obtain a calcium soap (i.e. a calcium salt of a fatty acid is a calcium soap) (see the Abstract), comprising less than 5% free fatty acids, which encompasses being essentially free of unreacted unsaturated fatty acid starting material (see col 3, lines 25-30).

Regarding claim 9, Strohmaier teaches the calcium source, includes: calcium hydroxide or calcium oxide (see the Abstract).

Claims 3 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Strohmaier (US Patent 6,559,324; 2003) in view of de Souza (Short Communication: Effects of Prill Size of a Palmitic Acid–enriched Fat Supplement on the Yield of Milk and Milk Components, and Nutrient Digestibility of Dairy Cows.” Journal of dairy science. 2017).
Regarding claims 3 and 10-14, Strohmaier discloses a method of preparing a ruminant feed  comprising combining the feedstock of claim 1 (as discussed above) and Strohmaier further teaches combining the feedstock of claim 1 with palmitic acid or stearic acid (col 3 lines 19-21) and forming a calcium soap (abstract). 
Strohmaier does not teach the palmitic acid and stearic acid as present in the specifically claimed form, a fat prill of at least 80% of palmitic or stearic acid.
de Souza, also in the field of ruminant feed, discloses a palmitic acid-enriched fatty acid supplement with palmitic acid of 85% (abstract line 3), which anticipates the claimed amount,  and further teaches the palmitic acid in the form of a prill (abstract line 8-12) .  
de Souza also teaches reasons why such a thing would have been done:  the palmitic acid prill supplement functions to improve neutral detergent fiber digestibility, milk fat content and yield, and feed efficiency (page 383, column 2, paragraph 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of preparing a feedstock of Strohmaier with the fat prill supplement of de Souza, as claimed, because the palmitic acid prill supplement functions in order to improve the neutral detergent fiber digestibility, milk fat content and yield, and feed efficiency of the animal.  See MPEP 2144.II

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Strohmaier (US Patent 6,559,324; 2003) in view of Bernal-Santos (Hot Topic: Enhancing Omega-3 Fatty Acids in Milk Fat of Dairy Cows by Using Stearidonic Acid-Enriched Soybean Oil from Genetically Modified Soybeans.” Journal of dairy science. 2010).
	



Regarding claims 6 and 7, Strohmaier discloses a method of preparing a feedstock for ruminant feed (see above). However, Strohmaier does not teach the claim limitation: wherein said oil source is a modified soybean oil or a refined, bleached, and degummed (RBD) palm oil.
	Bernal-Santos in a similar field, studying treatment of dairy cows with enriched soybean oil, discloses utilizing a SDA (stearidonic acid) – enhanced soybean oil (SBO) derived from genetically modified soybeans (abstract, lines 6-7) used as a ruminal infusion (abstract, lines 15-16) to increase fatty acids.
One in the art would be motivated to do such a thing, because Bernal-Santos further teaches that increased fatty acids in the milk, increases the n-3 type fatty acid content, which provides benefits to the human consumers of the milk, including improved cardiac health and prevention of chronic diseases; and that by doing this, a problem in the art is solved because food sources are typically very limited in n-3 fatty acids.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the feedstock of Strohmaier and the genetically modified soybean oil of Bernal-Santos in order to increase the fatty acid content of the milk to increase the n-3 fatty acid content of milk, a benefits to human milk consumers, for their benefit, because increased n-3 fatty acids improve cardiac health, prevent of chronic diseases and solves the problem of food sources typically being limited in n-3 fatty acids.  See MPEP 2144.II

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Serino (PGPub US 2017/0013862 A1).
Serino teaches a ruminant feed (paragraph 0076) comprising:
18 to 25% oleic acid (para. 0033), which encompasses the claim of from about 5 to 75 wt% of oleic acid;
from 8 to 12% of palmitic acid (para. 0035) which encompasses the claim of from about 1 to 75 wt% of palmitic acid; 
and from 3 to 6 % of stearic acid (para. 0034), which encompasses the claim of about 5 to 50 wt% of stearic acid.  
Therefore, the claims composition is made obvious by the teaching above. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, MPEP 2144.05(I).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Serino (PGPub US 2017/0013862 A1) in view of Wan (PGPub US 2016/0198739 A1).
Regarding claims 16 and 18, Serino discloses the ruminant feed containing oleic acid (as discussed in claim 15 above).  However, Serino fails to teach the oleic acid, palmitic acid and stearic acid as a calcium soaps, as claimed.  
Wan also teaches methods of using ruminant feed containing oleic acid, and further discloses that in order to diminish the detrimental effects of oil and fat in a ruminant diet, such as taste defects and preservation problems of milk produced (paragraph 0018, lines 18-20), an alternative is to feed the ruminant insoluble fatty acid calcium salts (paragraph 0019, lines 4-6).  
Therefore, one of skill in the art would have been motivated to do such a thing, for the benefits Wan teaches.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the ruminant feed of Serino and the insoluble fatty acid calcium salts of Wan, for the benefit of diminishing detrimental effects of oil and fat in a ruminant diet, including: taste defects and preservation problems of the milk they produce. See MPEP 2144.II.

Regarding claim 17,  Serino and Wan teach the ruminant feed of claim 16. Regarding the claim limitation requiring a majority of the palmitic acid and the stearic acid present as free palmitic acid and free stearic acids; Wan further discloses a ruminant feed product that comprises a fatty acid component that comprises at least about 70% free palmitic acid by weight and less than about 30% free stearic acid by weight (claim 41).

Regarding claim 19, Serino and Wan teach the ruminant feed of claim 17 (see above).  Wan further teaches a method for increasing fatty acid digestibility, increasing milk production, increasing butterfat production in milk, or increasing body fat in a cow, (increase milk produced, and/or increase the fat content of the milk produced; paragraph 0015, lines 5-9) comprising feeding the cow the ruminant feed of claim 17 (providing a ruminant feed product to the ruminant for ingestion; claim 1) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sklan (“Fatty Acids, Calcium Soaps of Fatty Acids, and Cottonseeds Fed to High Yielding Cows.” Journal of dairy science. 1992) teaches the effects of calcium soap fatty acids on milk yields.  Handojo (“Calcium Soap from Palm Fatty Acid Distillate for Ruminant Feed: Ca(OH) 2 as Calcium Source.” MATEC Web of Conferences. 2018) teaches palm fatty acid distillate can be utilized as raw material for producing calcium soap, a kind of ruminant feed supplement. It gives benefits to the ruminants’ health and increases the quantity and quality of cattle’s milk. Manso (“Effects of Palm Oil and Calcium Soaps of Palm Oil Fatty Acids in Fattening Diets on Digestibility, Performance and Chemical Body Composition of Lambs.” Animal feed science and technology. 2006) teaches the inclusion of palm oil fatty acids as calcium soaps in lamb diets avoided the negative effects of fatty acids on fiber digestibility.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE GLIMM whose telephone number is (571)272-2839. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on 571-270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.L.G./Examiner, Art Unit 4162                                                                                                                                                                                                        

/PATRICIA A GEORGE/for Glimm, Carrie, Patent Examiner of Art Unit 1793